  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )
   v.                               )        CRIMINAL ACTION NO.
                                    )           2:18cr002-MHT
JOSEPH HORNE                        )


                        OPINION AND ORDER

    Defendant Joseph Horne moved to suppress, under the

Fourth    Amendment    to    the   United        States   Constitution,

evidence obtained from a search of his residence.                     This

case is before the court on the recommendation of the

United    States     Magistrate      Judge       that   the   motion    to

suppress be denied.         Horne did not object to the report

and recommendation.          Upon an independent and de novo

review    of   the   record,   the       court    concludes    that    the

recommendation be adopted.



                                   ***
  Accordingly, it is ORDERED as follows:

(1)   The   recommendation   of   the   United   States

Magistrate Judge (doc. no. 86) is adopted.

(2) The motion to suppress (doc. no. 67) is denied.

  DONE, this the 5th day of August, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
